DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103  is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Continued Examination under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05/26/2021 has been entered. An action on the RCE follows. 

	

Status of the application

This Office Action is in response to Applicant's amendments filed on 05/26/2021. Claims 21-42 are pending for this examination.


Invention Summary as understood by the Examiner


This section describes a simplified summary of the claimed subject matter in order to provide a basic understanding of the examiner on the subject matter. This summary is not an extensive overview and is not intended to identify key/critical elements or to delineate the scope of the claimed subject matter as presented in the disclosure. Its sole purpose is to present some concepts of the claimed subject matter in a simplified form. The applicant is not expected to comment on this section unless there is a gross misrepresentation of the invention which implies that the Examiner’s comprehension may be flawed. 

The invention of the instant application is about software update distribution. Every node keeps a list of identification numbers of bad software updates (blacklist). When a node receives an identification number of a newly available software update, it compares the software update identification number with the list to decide whether to download and apply the newly available software update. Some nodes are designated as seed nodes which download all software updates which are not listed in the bad software updates list (blacklist) without checking with its neighboring nodes. When an update is listed in the blacklist, the update is not downloaded or installed. At this time no novel features were not found in the current claim set. Please note that this invention summary is used for examiner’s concept search of the application. 

Amendment has added a claim limitation comprising an “update-specific metrics”. In the examiner’s opinion, by using claim wording from specification paragraph [00164] bottom 7 lines, where more specific description of “update-specific metrics” has been provided, the claims can overcome the currently used prior art. Allowance is not guaranteed and subject to proper search and examination. 

Analogous art

In broad interpretation, instant application is about distribution and application of software upgrades in a network, use of seed nodes in the network for decentralization of distribution of updates and use of a blacklist for distinguishing between good and bad updates. Prior arts which teach any of the above technologies are considered to be analogous art to the instant application.

Acknowledgement

Claims 21 and 31 have been amended. 
Claims 41 and 42 have been added.

Claim Interpretation by the Examiner

Claims use the term “seed group”. The specification recites in [00158] “In accordance with various aspects of the present disclosure, the term "seed group" may be used herein to refer to a group of one or more network nodes that have been designated manually, by an individual that maintains/operates a network in accordance with various aspects of the present disclosure, autonomously by the network node itself, as a network node that will download and apply/install a software update regardless of any information from the network nodes that are neighbors of a seed group member. The designation may also be made by, for example, a cloud-based system such as the Cloud 760, 960 of Figures 7 and 9.” This means any node, which distributes software updates to different nodes of different configurations, is a seed member because it downloads software update not for itself only but also for other nodes. 

Response to Arguments
Applicants' arguments have been carefully and respectfully considered. Arguments are moot in light of the new ground of rejection, which relies upon prior art made of record Kaiser et al. (Patent No.: US 9,164,752) and Sarbaz et al. (Pub. No.: US 2003/0074358). Accordingly, this action has been made non-FINAL.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 21, 25 - 31, and 35 - 40 are rejected under 35 U.S.C. 103 as being unpatentable over Morley et al (hereinafter Morley) Publication No.: US 2016/0162275 in view of Wang et al. (hereinafter Wang, Pub. No.: US 2014/0089912) and further in view of Kaiser et al. (hereinafter Kaiser, Patent No.: US 9,164,752). 


As per claim 21. (Currently amended), Morley teaches, 

A method for updating a first node of a plurality of nodes in a network, (Morley Fig. 1A)
comprising:

receiving, by the first node, an identifier of a respective software update from the second node; (Morley Fig. 2 steps S220-S235. Here app version is the identifier.)
determining, by the first node, whether the identifier is on a blacklist maintained by the first node; (Morley recites in [0041] “Proceeding now to step S230, when the App Store Server 40 receives the request to provide application information about compatibility with the target platform version, the App Store Server 40 queries accessible databases which contain white list and blacklist information for applications on particular platforms, specifically the target platform at issue.”)
when the identifier is not on the blacklist: (Morley recites in [0046] starting at 10, “After populating the quarantine or removal database, App Checker module 17 upgrades the mobile device 15 to the target platform version.” This shows that the identifier is not on the blacklist.) 
Morley teaches software application update. Morley does not explicitly mention, “determining, by the first node, whether the first node is a member of a seed group, wherein membership in a seed group allows for downloading of software updates regardless of any information from neighboring nodes relating to the software updates; However, in analogous art of software update distribution, Wang teaches,
determining, by the first node, whether the first node is a member of a seed group, (Wang Fig. 6A step 608 recites “For each Cluster, select at least a threshold number of Seed Nodes to upload a copy of the upgrade package”. This shows that determining the first node is a member of a seed group.) 
 wherein membership in a seed group allows for downloading of software updates regardless of any information from neighboring nodes relating to the software updates; (Wang Fig. 6A step 610 shows uploading the upgrade package. The figure shows that when it is a seed node, it uploads the upgrade package without looking at any information from the neighboring node. There is no step between 608 and 610, between determining a seed node and uploading the upgrade package.)  
when the first node is a member of the seed group, downloading, by the first node, the software update associated with the identifier; and (Wang Fig. 6 step 610. Wang steps 608 and 610 mentions “the upgrade package”. This specifies that a particular upgrade package [or new image] is downloaded. It is obvious to a person of the art that each software upgrade package will have a unique identifier (or version number) using which a particular software upgrade package can be downloaded. It has been shown before that an app update is downloaded using a version number [or identifier].) 

when the first node is not a member of the seed group, (Wang Fig. 6A steps 608 and 610 shows all seed members are uploaded with the upgrade. Stating at step 612 shows downloading all nodes which are not a member of the seed group.) 

 downloading, by the first node, the software update associated with the identifier based on information obtained from neighboring nodes; (Wang Fig. 6A step 614 shows non-seed nodes have received a copy of the upgrade. Wang recites in paragraph [0049] starting at line 2, “...upgrade engine 422 notifies each of the adjacent nodes included in the adjacent node list 324 for each of the seed nodes to begin searching for a copy of the software package.” This shows that the first node is getting information from the seed node which is a neighboring node. Wang recites in [0049] starting at line 9, “It will be appreciated that a particular node may have multiple seed nodes listed in the adjacent node list 324 and, therefore, may be able to retrieve the copy of the software package from any of the seed nodes in the adjacent node list 324 (or any of the other nodes in the adjacent node list 324 that have already retrieved the copy of the software package from a seed node).” This shows that first node gets information from multiple neighboring nodes.) 
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filling date of the invention to modify the above teaching of Morley of application update by incorporating the teaching “determining, by the first node, whether the first node is a member of a seed group, wherein membership in a seed group allows for downloading of software updates regardless of any information from neighboring nodes relating to the software updates; when the first node is a member of the seed group, downloading, by the first node, the software update associated with the identifier; when the first node is not a member of the seed group, downloading, by the first node, the software update associated with the identifier based on information obtained from neighboring nodes;” of Wang. The modification would have been obvious because one of the ordinary skills of the art would have implemented the function of downloading by the seed group being independent on the neighboring nodes because seed node needs to download all updates that needs to be distributed. 

Morley and Wang teach software application update. They do not explicitly mention, “validating the software update by the first node, wherein the validating comprises: determining, after updating using the software update, that one or more update-specific metrics at the first node are within corresponding preset values.” However, in analogous art of software and network update Kaiser teaches,
validating the software update by the first node, wherein the validating comprises 


determining, after updating using the software update, that (Kaiser Fig. 5 steps 505 and 510 teach update specific metrics. Please note the term “transport” means “deploy” in this prior art [please refer to the “Background” section line 19-22].) 
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filling date of the invention to modify the above teaching of Morley and Wang of application update by incorporating the teaching ““validating the software update by the first node, wherein the validating comprises: determining, after updating using the software update, that one or more update-specific metrics at the first node are within corresponding preset values” of Kaiser. The modification would have been obvious because one of the ordinary skills of the art would have implemented the function of taking relevant metrics of Kaiser to measure quality of software update to the invention of software and configuration update of Morley and Wang.


 As per claim 25, (Previously presented), Morley teaches, 

comprising: 

when the software update is valid, performing the updating using the software update; and (Morley Fig. 3 step S345)

when the software update is not valid, aborting the updating. (Morley Fig. 3 step S240)

As per claim 26, (Previously presented), Morley teaches, 
comprising, when the software update is valid, broadcasting by the first node to neighboring nodes that the first node is starting the updating. (Morley Fig. 3 step S345 shows reporting functioning and non-functioning apps. Morley recites in [0051] starting at line 4, “When there is an incident where an application crashes or does not perform correctly, a malfunction report is generated and sent to the Update Server 35. The malfunction report includes the platform version number on which the application malfunctioned and application identifying information, including app ID, build number, and version number. A database is used by the Update Server 35 to house each malfunction report in a separate malfunction report database.” Putting the information in a database is equivalent to broadcasting.)

As per claim 27, (Previously presented), Morley teaches, 

comprising, after performing the updating: 
determining whether measurements of operation of the first node matches expected operation represented by information downloaded with the software update; when the measurements match expected operation, broadcasting to neighboring nodes that the first node is operational; and when the measurements do not match the expected operation, adding the identifier of the software update to the blacklist. (Morley Fig. 3 step S345 shows reporting functioning and non-functioning apps. Morley recites in [0051] starting at line 4, “When there is an incident where an application crashes or does not perform correctly, a malfunction report is generated and sent to the Update Server 35. The malfunction report includes the platform version number on which the application malfunctioned and application identifying information, including app ID, build number, and version number. A database is used by the Update Server 35 to house each malfunction report in a separate malfunction report database.” Putting the information in a database is equivalent to broadcasting. Morley continues in [0052] explain how blacklist and whitelists are created.)

As per claim 28, (Previously presented) Morley teaches, 
when the measurements do not match the expected operation, sending notification of failure to meet the expected operation by the first node to one or both of: 

the second node, and the neighboring nodes. (Morley Fig. 3 step S345 shows reporting functioning and non-functioning apps. Morley recites in [0051] starting at line 4, “When there is an incident where an application crashes or does not perform correctly, a malfunction report is generated and sent to the Update Server 35. The malfunction report includes the platform version number on which the application malfunctioned and application identifying information, including app ID, build number, and version number. A database is used by the Update Server 35 to house each malfunction report in a separate malfunction report database.” This shows that the information is forwarded to a neighboring node which puts the information in a database for all other nodes to access.) 

As per claim 29, (Previously presented) Morley teaches, 

wherein neighboring nodes are within direct wireless communication range of the first node. (Morley Fig. 1 shows mobile devices are connected wirelessly.)  

As per claim 30, (Previously presented), Morley teaches, 

wherein the plurality of nodes comprise a plurality of fixed nodes at known geographic locations and a plurality of mobile nodes located in respective vehicles operating in a geographic area served by a wireless network. (Morley Fig. 1 shows mobile devices are connected wirelessly and there are different servers which are located at different geographical location.) 


As per claims 31 and 35-40, these are system claims that substantially parallel the limitations of the method claims 21 and 25-30, respectively. It would have been obvious to one of ordinary skill in the art at the time of the invention to implement the prescribed method steps as a system. 
 

Claims 22, 24, 32 and 34 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Morley, Wang and Kaiser as applied to claims 21 and 31 in view of Dale et al. (hereinafter Dale, “apt-p2p: A Peer-to-Peer Distribution System for Software Package Releases and Updates”, 2009, IEEE IN-FOCOM)

As per claim 22, (Previously presented), Morley, Wang and Kaiser teach software application update. They do not explicitly mention, “comprising, prior to downloading the software update when the first node is not a member of the seed group, sending queries to neighboring nodes regarding a status of the software update associated with the identifier.” However, in analogous art of software application update Dale teaches, 

comprising, prior to downloading the software update: 

when the first node is not a member of the seed group, sending queries to neighboring nodes regarding a status of the software update associated with the identifier. (Dale recites on page 5, column 2, paragraph 4, starting at line 9 from the bottom of the paragraph “The most important primitives are find_node and find_value, which both function recursively to find nodes close to a key. The queried nodes will return a list of the nodes they know about that are closest to the key, allowing the querying node to quickly traverse the DHT to find the nodes closest to the desired key.” This is a peer-2-peer distribution and there is no seed group. Here the “key” is the identifier.) 
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filling date of the invention to modify the above teaching of Morley, Wang and Kaiser of application update by incorporating the teaching “comprising, prior to downloading the software update when the first node is not a member of the seed group, sending queries to neighboring nodes regarding a status of the software update associated with the identifier” of Dale. The modification would have been obvious because one of the ordinary skills of the art would have implemented the function of peer-2-peer software distribution and finding a specific software version by querying a peer node.
 
As per claim 24, (Previously presented), Morley teaches, 

comprising, when the first node is not a member of the seed group, aborting the updating when: 
a first number of the neighboring nodes that indicate that the software update associated with the identifier is a bad software update is greater than a first threshold; or a second number of the neighboring nodes that indicate that the software update associated with the identifier is a good software update is less than a second threshold. (Morley recites in [0031] bottom 9 lines, “In such a situation where the target platform version exists on less than a predetermined threshold of device installations, the Update Server 35 can indicate that the application is grey listed to the App Checker module 17. Once the number of installations of the target platform versions exceeds the predetermined threshold of device installations, the Update Server 35 determines whitelist, blacklist, or even continued grey list status, as outlined in further detail below.” Here black list and white list mean bad software update and good software update.) 

As per claims 32 and 34, these are system claims that substantially parallel the limitations of the method claims 22 and 24, respectively. It would have been obvious to one of ordinary skill in the art at the time of the invention to implement the prescribed method steps as a system. 

Claims 23 and 33 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Morley, Wang and Kaiser as applied to claims 21 and 31 in view of Lin (hereinafter Lin, Pub. No.: US 2014/0237465)

As per claim 23, (Previously presented), Morley, Wang and Kaiser teach software application updates. They do not explicitly mention, “comprising designating the first node to be a member of the seed group by one or more of: an operator of the network, autonomously by the first node, or at least one second node in the network.” However, in analogous art of software update, Lin teaches, 

comprising designating the first node to be a member of the seed group by one or more of: an operator of the network, autonomously by the first node, or at least one second node in the network. (Lin recites in [0085] “In step 602, the gaming server selects one or more seed client devices from the plurality of client devices based on at least one of respective locations and historic activities of the plurality of client devices. The gaming server may send a respective updating notification to each of the seed client device.” Here the gaming server is the second node in the network which selects the first node to be a seed node.) 
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filling date of the invention to modify the above teaching of Morley, Wang and Kaiser of application update by incorporating the teaching “comprising designating the first node to be a member of the seed group by one or more of: an operator of the network, autonomously by the first node, or at least one second node in the network” of Lin. The modification would have been obvious because one of the ordinary skills of the art would have implemented the function of using some seed nodes of Lin for efficient distribution of software update.

As per claims 33, this is a systems claim that substantially parallel the limitations of the method claim 23. It would have been obvious to one of ordinary skill in the art at the time of the invention to implement the prescribed method steps as a system. 

Claims 41 and 42 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Morley, Wang and Kaiser as applied to claims 21 and 31 in view of Sarbaz et al. (hereinafter Sarbaz, Pub. No.: US 2003/0074358).

As per claim 41, Morley teaches
wherein validating the software update further comprises:

determining prior to updating using the software update whether the software update is valid; and (Morley recites in [0043] starting at 5, "The generated application list of installed applications on the current platform version with app ID, version number, and build number is compared to the application catalog of the target platform version n an iterative basis to find out whether each of the currently installed applications is or is not compatible with the target platform version." Here "compatible" means valid. This shows prior to updating ensuring that the version is valid for the node.)

Morley, Wang and Kaiser teach software and network update. They do not explicitly mention, “determining after updating using the software update that network monitoring metrics of the first node are within corresponding preset values.” However, in analogous art of software and network updating, Sarbaz teaches, 

determining after updating using the software update that network monitoring metrics of the first node are within corresponding preset values. (Sarbaz recites in 
[0026] starting at line 10, “The importation analysis engine 305 is constrained by various thresholds to prevent mis-configuration of the network in case of errors in the data from the data sources 101. For example, a threshold might be trigged if too many network elements are being marked by the importation analysis engine 305 as deleted from, or moved within, the network. Such a threshold protects the database from malfunctions coming from a data source itself.” Recites in [0045] starting at line 12, “The importation analysis engine 305 refreshes the network configuration at block 711 by comparing the current network configuration against the previous configuration. The processing at block 711 is designed to detect changes in the network, such as the addition and deletions of network elements, software versions updates of the network elements, and to determine which changes are valid and which are the symptoms of network problems.” Here the test of validity is performed by comparing with some threshold values. Sarbaz further recites in the same paragraph stating at line 10 from the bottom “The importation analysis engine 305 transforms statistical data values from the data sources to produce various network statistics used by the correlation engine 313 and the knowledge engine 317 (block 721). At block 725, the importation analysis engine 305 invokes the database engine 307 to store the current network configuration, data values (e.g., attributes and alarms) and statistics into the databases 309, 311.”)

As per claims 42, this is a systems claim that substantially parallel the limitations of the method claim 21. It would have been obvious to one of ordinary skill in the art at the time of the invention to implement the prescribed method steps as a system. 


Conclusion

Examiner has cited particular columns, line numbers, references, or figures in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. See MPEP §§ 2141.02 and 2123.

Contact Information


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSSAIN MORSHED whose telephone number is (571)272-3335.  The examiner can normally be reached on Monday - Friday 8AM - 5PM. The fax number and the email address for the examiner is (571)273-3335 and hossain.morshed@uspto.gov. Please note that an applicant can send email messages to the examiner but the examiner cannot send email messages to the applicant without written authorization from the applicant. An applicant can authorize the examiner for email communication by mentioning the following in an email, “According to MPEP 502.03, recognizing that Internet communications are not secure, I hereby authorize the examiner to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571)272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOSSAIN M MORSHED/Primary Examiner, Art Unit 2191                                                                                                                                                                                                        June 5, 2021